COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


WAMPLER-LONGACRE, INC.
AND
PACIFIC EMPLOYERS INSURANCE COMPANY           MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 1506-95-3                      NOVEMBER 21, 1995

SHIRLEY M. YOUNG


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Cathleen P. Welsh; Wharton, Aldhizer & Weaver, on
            brief), for appellants.

            (A. Thomas Lane, Jr., on brief), for appellee.



     Wampler-Longacre, Inc. and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Shirley M. Young's

left lateral epicondylitis and right trigger thumb qualify as

compensable occupational diseases within the meaning of "disease"

under the Workers' Compensation Act ("the Act").   Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     The facts are not in dispute.   The parties stipulated that

Young's job as a poultry worker required repetitive use of her

hands and arms and that she was not exposed to the causative

hazards of these conditions outside of her employment.    They also

stipulated that Dr. Edward G. Chappell, Jr., Young's treating

orthopedic surgeon, told her, on February 17, 1994, that she

suffered from right trigger thumb and left lateral epicondylitis

related to her work.   Dr. Chappell opined that Young's conditions

were "a consequence of her work" and that her job "directly

resulted" in these conditions.   Dr. Chappell defined these

conditions as "repetitive motion disorders."   Based upon Dr.

Chappell's opinions and the medical dictionary definitions of

epicondylitis and trigger finger, the commission found that

Young's conditions constituted "diseases" caused by her

employment. 1

     The commission did not err in using the general medical

definitions of epicondylitis and trigger finger to find that

Young's conditions qualified as "diseases."    In Perdue Farms,
Inc. v. McCutchan, 21 Va. App. 65, 69, 461 S.E.2d 431, 433

(1995), we used the definition of carpal tunnel syndrome in

Dorland's Illustrated Medical Dictionary to find that it
     1
      Using the Sloan-Dorland Medical Legal Dictionary, the
commission defined epicondylitis as an "inflammation of the
epicondyle or the tissues adjoining the epicondyle of the
humerus." Using the same dictionary, the commission defined
trigger finger as "due to stenosing tendovaginitis." The
dictionary defined tendovaginitis as the "same as tenosynovitis,"
which is an "inflammation of a tendon sheath."




                                 2
qualified as a "disease" under the definition of disease we

adopted in Piedmont Mfg. Co. v. East, 17 Va. App. 499, 503, 438
S.E.2d 769, 772 (1993).    The Sloan-Dorland definitions place

epicondylitis and trigger finger within the definition of disease

set forth in Piedmont and approved of in Perdue.

       On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     This

Court will uphold the commission's factual findings if supported

by credible evidence.     James v. Capitol Steel Constr. Co., 8 Va.

App. 512, 515, 382 S.E.2d 487, 488 (1989).

       As in Perdue, Young's conditions did not present as

obvious, sudden, mechanical or structural changes in her body.

Rather, credible evidence supports the commission's finding that

Young's left lateral epicondylitis and right trigger thumb are

conditions characterized as "diseases" within the meaning of the

Act.

       Accordingly, we affirm the commission's decision.
                                           Affirmed.




                                   3